DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "1" and "4" have both been used to designate “polarization-orientation planar lens”, “3” and “6” have both been used to designate “half-wave plate” .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1” has been used to designate both “incoherent light source” and “polarization-orientated planar lens”, reference character “3” has been used to designate both “imaging object” and “half-wave plate”, and reference character “4” has been used to designate both “polarization-orientation planar lens” and “a polarization imaging camera”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “which is focused and parallel or focused and divergent beams” recited in claim 1 is confusing and indefinite.  For the purpose of examination, this phrase is being interpreted as “which either comprises a focused beam and a parallel beam or a focused beam and a divergent beam”.  However clarification and correction are required.  
The phrase “single-shot measurements of the imaged object is achieved by the parallel phase shift” recited claim 4 is confusing and indefinite.  The “parallel phase shift” is indefinite since it lacks proper antecedent basis. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Brooker et al (US 2017/0052508 A1) in view of the patent issued to Cottrell (PN. 7,106,456).
Brooker et al teaches a system for using birefringent lenses to create holograms that is comprised of a polarization sensitive optical element (PSOE, 501, Figure 5) serves as a polarization-orientation planar lens, an optical element (502) that may include a focusing element, and a polarization imaging camera (324, Figure 3), wherein the incident light passes through the polarization-orientated planar lens (501) and the focusing element (502) which is divided into two polarized beams with different polarizations that is comprised of a focused and a divergent beams that each has a focal lengths (312 and 313), that are different from each other. The divided two polarized beams interfere with each other to form a hologram (305) that forms an interferometric pattern of a recorded object information at the camera (324, please see paragraphs [0027] to [0032]).  
This reference has met all the limitations of the claims.  It however does not teach explicitly to include a half-wave plate with a small hole.  Cottrell in the same field of endeavor teaches an interferometer that is comprised of a wave plate (152, Figure 4b) with a half wave plate region (152) and a pinhole (154) that allows a portion of the incident beam to be focused near the pinhole and passes through the pinhole and a portion of the incident beam to pass the half wave plate region with the polarization of the beam be rotated by 90 degrees, (please see column 6).  It would then have been obvious to one skilled in the art at the same time of invention to apply the teachings of Cottrell to place a wave plate with a half wave plate and a pinhole at the center of the wave plate in the system for creating hologram taught by Brooker et al at the focal point (312) of one of the split beam to allow one of the split beam passes through the pinhole (514) of the wave plate without changing the polarization state and to allow the other split beam passes through the half wave portion (152) to rotate the polarization state of the other split beam so that polarization state of both split beams are made the same so that the interference pattern or the hologram formed by the both split beams are of the same polarization states.  
Although theses references do not teach explicitly that the polarization states are of circular polarization states, such modification is considered to be obvious to one skilled in the art since to use circularly polarized beams or linearly polarized beams to create hologram are known in the art and are considered as obvious matters of design choices to one skilled in the art.  
With regard to claim 2, Brooker et al teaches that the polarization sensitive optical element (PSOE) or the polarization-oriented planar lens comprises wavefront modulation and beam splitting function, (please see Figure 5).  
With regard to claim 3, Cottrell teaches that half wave plate with the pinhole has an effect of changing rotation direction of the polarized light that implicitly would reduce a light intensity loss.  
With regard to claim 4, Brooker et al teaches that the polarization imaging camera implicitly comprises a micro-polarization array that allows simultaneous acquisition of holographic interferograms with different phase values.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872